         Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 1 of 59



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO

___________________________________
                                   )
SIXTA GLADYS PEÑA MARTÍNEZ,        )
NÉLIDA SANTIAGO ÁLVAREZ,           )
JUAN RAMÓN VÉLEZ MARRERO,          )
MARÍA LUISA AGUILAR GALÍNDEZ,      )
GAMALY VÉLEZ SANTIAGO,             )
VICTOR RAMÓN ILARRAZA ACEVEDO,     )
MARITZA ROSADO CONCEPCIÓN,         )
ROSA MARIA ILARRAZA ROSADO,        )
RAMÓN LUIS RIVERA RIVERA, and      )
YOMARA VALDERRAMA SANTIAGO,        )
                                   )
                     Plaintiffs,   )
                                   )
          v.                       )                  CIVIL ACTION
                                   )                  NO. 3:18-01206-WGY
ALEX AZAR, IN HIS OFFICIAL         )
CAPACITY AS SECRETARY OF           )
HEALTH AND HUMAN SERVICES;         )
U.S. DEPARTMENT OF HEALTH          )
AND HUMAN SERVICES;                )
SONNY PERDUE, IN HIS OFFICIAL      )
CAPACITY AS SECRETARY OF           )
AGRICULTURE;                       )
U.S. DEPARTMENT OF AGRICULTURE;    )
THE COMMISSIONER OF SOCIAL         )
SECURITY;                          )
NANCY A. BERRYHILL, IN HER         )
OFFICIAL CAPACITY AS DEPUTY        )
COMMISSIONER FOR OPERATIONS OF     )
SOCIAL SECURITY; and               )
THE SOCIAL SECURITY                )
ADMINISTRATION,                    )
                                   )
                     Defendants.   )
___________________________________)


YOUNG, D.J. 1                                               April 15, 2019

                           MEMORANDUM OF DECISION

     1    Of the District of Massachusetts, sitting by designation.
         Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 2 of 59



I.   INTRODUCTION

     This year, Patriots’ Day in Massachusetts 2 and the deadline

for filing federal taxes share a date: today, April 15.             It is

fitting, then, that the Court today explains its decision to

allow the plaintiffs, Puerto Rico residents, to challenge their

ineligibility for certain federal benefits programs.            This

motion calls on the Court to consider whether the complaint

adequately alleges that Congress has failed to comply with its

obligation to provide each and every American equal protection

of the laws.      The Government chiefly defends Congress’s

decisions to exclude Puerto Rico residents from some federal

benefits programs on the ground that Puerto Rico residents do

not pay income taxes.

     Yet not only do Puerto Ricans contribute to the general

treasury, but also Puerto Rican patriots have paid the ultimate

price for their country -- the United States of America -- since

its founding.      Puerto Ricans aided the Continental Army during

the Revolutionary War and, since Puerto Rico’s cession from


     2 For readers unfamiliar with the holiday, Patriots’ Day
commemorates the Battles of Lexington and Concord in 1775. See
Mass. Gen. Laws ch. 6, § 12J (mandating the Governor of the
Commonwealth of Massachusetts "to issue a proclamation calling
for a proper observance of April nineteenth as Patriots' Day, in
commemoration of the opening events of the War of the Revolution
and the struggle through which the nation passed in its early
days"); id. at ch. 4, § 7, cl. 18 (recognizing the third Monday
in April as a legal holiday in the Commonwealth of
Massachusetts).


                                         [2]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 3 of 59



Spain, fought in the United States military “in every major

United States military engagement from World War I onward, with

the soldiers of Puerto Rico’s 65th Infantry Regiment

distinguishing themselves in combat during the Korean War.”

Shannon Collins, Puerto Ricans Represented Throughout U.S.

Military History, United States Department of Defense (Oct. 14,

2016), https://dod.defense.gov/News/Article/Article/974518/puert

o-ricans-represented-throughout-us-military-history/.         Puerto

Rican service in the United States military has continued to

this day.   See id.   All told, more than 116,000 Puerto Ricans

have served and more than 1,225 have given their lives in

service of the United States.     See id.

     Of course, these facts themselves do not dispose of the

legal issues that this case presents.       As a lower court in a

multi-level court system, this Court obeys higher courts’

commands.   The Court nonetheless approaches this case with two

fundamental legal principles in mind: (1) the Fifth Amendment

guarantees the equal protection of the laws, see Bolling v.

Sharpe, 347 U.S. 497, 499 (1954), and (2) Puerto Ricans are

American citizens, and have been so for over 100 years, see

Jones Act, Pub. L. No. 64-368, § 5, 39 Stat. 951, 953 (1917),

current version codified at 48 U.S.C. § 733a.




                                     [3]
         Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 4 of 59



     Turning to the particulars of this case, the plaintiffs

Sixta Gladys Peña Martínez (“Peña”), 3 Nélida Santiago Álvarez

(“Santiago”), Juan Ramón Vélez Marrero (“Vélez”), María Luisa

Aguilar Galíndez (“Aguilar”), Gamaly Vélez Santiago, Victor

Ramón Ilarraza Acevedo, Maritza Rosado Concepción, Rosa Maria

Ilarraza Rosado, Ramón Luis Rivera Rivera, and Yomara Valderrama

Santiago (collectively, the “Plaintiffs”) challenge their

ineligibility for Supplemental Security Income (“SSI”),

Supplemental Nutrition Assistance Program (“SNAP”), and Medicare

Part D Low Income Subsidies (“LIS”) under the Fifth Amendment

Due Process Clause’s equal protection component.            Compl. ¶¶ 91-

116, ECF No. 1.       The defendants Alex Azar, Secretary of Health

and Human Services; Sonny Perdue, Secretary of Agriculture;

Nancy A. Berryhill, Deputy Commissioner for Operations of Social

Security; and the Social Security Administration (collectively,

the “Government”) moved to dismiss the Plaintiffs’ complaint for

lack of subject matter jurisdiction and failure to state a

claim.     Defs.’ Mot. Dismiss (“Mot. Dismiss”) 8-25, ECF No. 10.

     On March 27, 2019, the Court DENIED the Government’s motion

to dismiss.      Electronic Clerk’s Notes, ECF No. 55.        The Court


     3 “According to Spanish naming conventions, if a person has
two surnames, the first (which is the father’s last name) is
primary and the second (which is the mother’s maiden name) is
subordinate.” United States v. Martínez-Benítez, 914 F.3d 1, 2
n.1 (1st Cir. 2019). Hence, this memorandum of decision refers
to individual plaintiffs by their first family name.


                                         [4]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 5 of 59



has federal question jurisdiction over the Plaintiffs’ claims

given their inability first to receive review in an

administrative forum.    The Plaintiffs also adequately allege

they have standing to sue; to the extent that discovery may

reveal otherwise, the Government may object to standing again.

Finally, the complaint constructs a plausible case that

Congress’s choice to exclude Puerto Rico residents from SSI,

SNAP, and LIS lacks a rational basis.

     A.     Procedural History

     The Plaintiffs filed their complaint on April 13, 2018.

Compl. 1.    The Government moved to dismiss on June 25, 2018.

Mot. Dismiss 1.    The parties have fully briefed the motion,

Pls.’ Mem. Opp’n Defs.’ Mot. Dismiss (“Opp’n”), ECF No. 18;

Reply Mem. Supp. Defs.’ Mot. Dismiss (“Reply”), ECF No. 21,

which was heard on March 27, 2019, Order, ECF No. 51.         The Court

acknowledges with thanks the amici curiae that participated in

briefing this motion.    See Amicus Br. Espacios Abiertos Supp.

Pls.’ Claims, ECF No. 32; Br. Amicus Curiae Allard K. Lowenstein

International Human Rights Clinic, ECF No. 40; Congresswoman

Nydia M. Velázquez’s Amicus Curiae Br. Supp. Pls.’ Opp’n Defs.’

Mot. Dismiss (“Congresswoman Velázquez Amicus Br.”), ECF No. 43;

Puerto Rico Manufacturers Association Amicus Curiae Br. Supp.

Pls.’ Claims And Opp’n Defs.’ Mot. Dismiss, ECF No. 50.         The

Government filed oppositions to Espacios Abiertos and the Allard


                                     [5]
       Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 6 of 59



K. Lowenstein International Human Rights Clinic’s amicus curiae

briefs.     See Defs.’ Resp. Amicus Br. Espacios Abiertos Supp.

Pls.’ Claims, ECF No. 48; Defs.’ Resp. Amicus Br. Allard K.

Lowenstein International Human Rights Clinic, ECF No. 49.

       B.    Facts Alleged

       All the Plaintiffs reside in Puerto Rico and insist that,

but for their residency, they would be eligible for one or all

of the three challenged programs.       Compl. ¶¶ 14-23.     As such,

this fact section first describes (as alleged in the complaint)

the programs and federal policy toward Puerto Rico, then

recounts facts about the Plaintiffs that are relevant to their

putative eligibility for benefits.        This section limits its

discussion of the Plaintiffs’ circumstances to the allegations

necessary to satisfy the Court (at this stage of the

proceedings) that at least one plaintiff has Article III

standing to contest Puerto Rico residents’ exclusion from each

program at issue.

             1.   Challenged Programs

       Congress funds all three programs -- SSI, SNAP, and LIS --

from general treasury funds, unlike many federal social

insurance programs that Congress funds from a dedicated payroll

tax.    See Consolidated Appropriations Act, 2019, Pub. L. No.

116-6, div. B, tit. IV (Feb. 15, 2019) (funding SNAP for fiscal

year 2019); Department of Defense and Labor, Health and Human



                                       [6]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 7 of 59



Services, and Education Appropriations Act, 2019 and Continuing

Appropriations Act, 2019, Pub. L. No. 115-245, div. B, tit. IV

(Sept. 28, 2018) (funding SSI for fiscal year 2019); 42 U.S.C.

§ 1395w-116 (creating in the Supplementary Medical Insurance

Trust Fund the Medicare Prescription Drug Account and stating

that it will be funded by general revenues); cf. Federal

Insurance Contributions Act, 26 U.S.C. § 3101 et seq.; Self-

Employment Contributions Act, 26 U.S.C. § 1401 et seq.         SSI,

SNAP, and LIS all exclude Puerto Rico residents from eligibility

for benefits.   Compl. ¶¶ 32, 35 (citing 42 U.S.C. §§ 1382(f);

1382c(e)); 51-52; 64-66 (citing 42 U.S.C. § 1395w-114(a)(3)(F)).

                a.   Supplemental Security Income

     SSI provides additional cash income to people that are

older than 65, blind, or disabled.      Compl. ¶ 34; 42 U.S.C.

§§ 1382(a), 1382c.   Residents of the states, the District of

Columbia, and the Northern Mariana Islands may qualify for SSI

benefits.   Compl. ¶ 35; 42 U.S.C. § 1382c.      Puerto Rico operates

a substitute program, the Aid to the Aged, Blind, or Disabled

(“AABD”) program, in place of the SSI program.       Compl. ¶ 38.

The Government subsidizes 75% of AABD’s expenses, and AABD

offers lower benefits than SSI.     Compl. ¶ 39; 42 U.S.C. § 1318;

P.R. Laws Ann. tit. 8, §§ 13, 15, 15a.




                                     [7]
         Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 8 of 59



                   b.    Supplemental Nutrition Assistance Program

     SNAP provides cash assistance to low-income individuals to

buy food.      Compl. ¶ 48; 7 U.S.C. § 2011.       Residents of the

states, the District of Columbia, Guam, and the United States

Virgin Islands may qualify for SNAP benefits.           Compl. ¶ 48; 7

U.S.C. § 2014(b).       Puerto Rico receives a federal block grant to

fund its similar Nutrition Assistance Program (“NAP”).             Compl.

¶ 56.     More individuals qualify for SNAP than for NAP, and SNAP

benefits tend to be larger.        Id. ¶ 57. 4

                   c.    Medicare Part D Low Income Subsidies

     Medicare Part D subsidizes private insurers’ prescription

drug plans for Medicare beneficiaries.           Compl. ¶ 62; 42 U.S.C.

§ 1395w-101(a)(1).       LIS, in turn, subsidizes low-income Medicare

beneficiaries so that they can purchase a Medicare Part D

insurance plan.       Compl. ¶ 64; 42 U.S.C. § 1395w-114.       Those

beneficiaries must reside in a state or the District of Columbia



     4 Congress authorized supplemental federal funding for NAP
to address food shortages in Puerto Rico in the aftermath of
Hurricanes Irma and Maria, see Additional Supplemental
Appropriations for Disaster Relief Requirements Act of 2017,
Pub. L. No. 115-72, 131 Stat. 1224 (Oct. 17, 2017), but has not
since reauthorized a temporary increase in the NAP block grant,
see Supplemental Appropriations Act of 2019, H.R. 268, 116th
Congress (2019); see also Danica Coto, Puerto Ricans Struggle to
Buy Food Amid Funding Shortfall, Wash. Post (Mar. 29, 2019),
https://www.washingtonpost.com/politics/congress/puerto-rico-
seeks-more-federal-funds-as-congress-stalls/2019/03/29/d007149c-
523a-11e9-bdb7-44f948cc0605_story.html?utm_term=.d37b960c4fbf
(reporting that the Puerto Rican government is cutting benefits
as federal funding has run out).


                                         [8]
        Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 9 of 59



and (1) have eligibility for Medicaid and Medicare; (2) receive

SSI; (3) participate in a Medicare Savings Program; or (4) “have

family income less than 135% of the federal poverty level and

have resources that do not exceed certain limits.”           Compl. ¶ 65;

42 U.S.C. § 1395w-114(a)(1), (a)(3)(A), (a)(3)(F).           Congress

sends some extra money to the Puerto Rican Medicaid program to

support prescription drug insurance but has not funded the

program such that it can provide the same benefit as LIS.

Compl. ¶¶ 69-70 (citing U.S.C. § 1396u-5(e)).

            2.    Relevant Federal Policies Towards Puerto Rico

     The complaint alleges that Government used tax policy to

encourage private companies to invest in Puerto Rico prior to

1996.    Compl. ¶ 4.    The complaint alleges that ending this

policy contributed to Puerto Rico slipping into a recession,

which is now going on 13 years.        Id.    Puerto Rico’s economic

collapse culminated in its government and public utility

companies becoming unable to pay their bills by 2016 and

deepened when Hurricane Maria struck the island in 2017.            Id.

¶¶ 2, 7.    Further, the complaint cites estimates that “between

52.3 to 59.8%” of Puerto Rico residents are impoverished and

that hundreds of thousands of residents have left the island.




                                        [9]
      Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 10 of 59



Id. ¶ 9 & n.15. 5     Although Puerto Rico residents need not pay

income tax, they pay into the public fisc because, the complaint

says, they pay some import/export taxes and federal commodity

taxes.    Compl. ¶ 86.

            3.   Plaintiffs

      All the Plaintiffs reside in Puerto Rico.        Compl. ¶¶ 14-23.

They all allege that, were they to reside in a state, they would

receive benefits under one or more of the challenged programs.

Id.   In lieu of discussing each Plaintiff’s background, this

memorandum of decision examines four Plaintiffs’ circumstances,

which -- as explained below -- suffice at this time to ground

this Court’s authority to adjudicate this suit’s subject matter.

                 a.      Peña

      At the time she filed suit, Peña was 71 years old and a

United States citizen.      Id. ¶ 14.    Although she (apparently) was

not born in Puerto Rico, she resided there from 1978 to 2008,

before relocating to New York City.        Id.   During her time in New



      5The Plaintiffs cite an article from Prensa Latina, which
appears to be the Cuban state news agency, for this estimate.
See Compl. ¶ 9 & n.15 (referring to Poverty Rises to 52.3
Percent in Puerto Rico after Hurricane Maria, Prensa Latina
(Nov. 28, 2017), https://tinyurl.com/ycnhxhwu). Although the
Plaintiffs’ link does not work and the Court has credibility
concerns about Cuban state news, the Court credits this
allegation only for the purpose of resolving this motion to
dismiss, although it keeps an open mind as to whether the
Plaintiffs can establish the accuracy of this estimate at a
later stage of this proceeding. See Dixon v. Wells Fargo Bank,
N.A., 798 F. Supp. 2d 336, 339-40 (D. Mass. 2011).


                                        [10]
       Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 11 of 59



York City, Peña received about $733.00 in SSI and $198.00 in

SNAP benefits monthly.      Id. ¶ 14a-b.

       Peña moved back to Puerto Rico in 2016 and currently

resides in San Juan.      Id. ¶ 14.    She is unemployed and receives

$64.00 in AABD benefits monthly.        Id. ¶¶ 14, 14a.    Initially

upon her return, Peña’s NAP benefits amounted to $154.00 per

month, although at the time of briefing on the motion to dismiss

they had increased to $192.50 on account of the post-hurricane

temporary increase in the federal NAP block grant.           Id. ¶ 14b &

n.17; Opp’n 13.

                  b.    Santiago and Vélez

       Santiago and Vélez are a married couple, ages 63 and 73

respectively, residing in Toa Alta, Puerto Rico.          Id. ¶¶ 15-16.

Their household consists of them plus two grandchildren, over

whom they have custody.      Id. ¶¶ 15b, 16b.     The complaint alleges

that both Santiago and Vélez “suffer[] from multiple

incapacitating health conditions, such as asthma, high blood

pressure, and cardiac conditions.”        Id. ¶¶ 15a, 16a.     Further,

the complaint states that Santiago uses an implantable

cardioverter-defibrillator and that Vélez cannot see out of one

eye.    Id.

       While the complaint does not allege that either Santiago or

Vélez receives AABD benefits, it claims that their

aforementioned disabilities and Vélez’s partial blindness would


                                       [11]
        Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 12 of 59



qualify them for SSI benefits but for their residence in Puerto

Rico instead of a state.       Id.   Their household benefits from

$416.00 in NAP payments, which, the complaint asserts, is lower

than the payments that it would be eligible to receive under

SNAP.     Id. ¶¶ 15b, 16b.

                    c.   Aguilar

      Aguilar, age 82, lives in San Juan, Puerto Rico.           Id. ¶ 17.

The complaint alleges that she cannot see out of her left eye

and has many cardiological and neurological ailments.            Id.      Her

sole sources of monthly income are a pension of $526.58 and

Social Security disability benefits of $919.00.           Id.   She

receives healthcare using Medicare Parts A, B, and C benefits.

Id. ¶ 17a.     The complaint avers that she also qualifies for

Medicaid.     Id.   Aguilar thus contends that she would be entitled

to Medicare Part D LIS if she lived in a state.           Id.

II.   SUBJECT MATTER JURISDICTION

      The Court has subject matter jurisdiction to adjudicate

this case.     First, despite the Government’s exhortations, Mot.

Dismiss 8-11, the Plaintiffs do not need to comply with a

statutory requirement to channel their SSI and LIS challenges

through an administrative process because they lacked an

administrative avenue to pursue them.          See Shalala v. Illinois

Council on Long Term Care, Inc., 529 U.S. 1, 19-20 (2000); Bowen

v. Michigan Acad. of Family Physicians, 476 U.S. 667, 680–81



                                        [12]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 13 of 59



(1986).   Second, though the Government presses that no Plaintiff

has standing to challenge SNAP, Mot. Dismiss 15-17; Reply 6-7 &

n.9, the complaint adequately alleges the elements of Article

III standing to attack that program.        See Compl. ¶¶ 99-106;

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 190 (2000).     Therefore, the Court DENIED the

Government’s motion to dismiss for lack of subject matter

jurisdiction.

     A.   Standard of Review

     Challenges to the Plaintiffs’ proper channeling of and

standing to bring their claims implicate the Court’s subject

matter jurisdiction.    See Corliss v. Barnhart, 225 F. Supp. 2d

104, 108-09 (D. Mass. 2002) (Collings, M.J.) (channeling);

United Seniors Ass’n, Inc. v. Philip Morris USA, 500 F.3d 19, 23

(1st Cir. 2007) (standing).     Because the Plaintiffs invoke the

Court’s subject matter jurisdiction, they bear the burden of

showing subject matter jurisdiction exists.        See Wolf v.

Altitude Costa LLC, 347 F. Supp. 3d 106, 108 (D.P.R. 2018)

(quoting Fábrica de Muebles J.J. Álvarez, Incorporado v.

Inversiones Mendoza, Inc., 682 F.3d 26, 32 (1st Cir. 2012)).

Where the defendants challenge the sufficiency of the

plaintiffs’ assertions to establish subject matter jurisdiction,

the Court credits the plaintiffs’ “well-pleaded factual

allegations (usually taken from the complaint, but sometimes


                                     [13]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 14 of 59



augmented by an explanatory affidavit or other repository of

uncontested facts) [and] draw[s] all reasonable inferences from

them in [their] favor.”    See Valentín v. Hospital Bella Vista,

254 F.3d 358, 363 (1st Cir. 2001).

     B.   Analysis

     The Court concludes that it has federal question

jurisdiction over this action because the Plaintiffs need not

pursue Social Security and Medicare claims through an

administrative process when the Social Security Administration

does not permit them to apply for benefits.       See Illinois

Council, 529 U.S. at 19.    Further, the Plaintiffs have standing

to raise their claims because they have adequately alleged that

they would be entitled to receive greater benefits under SNAP

than they currently do under NAP.      See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992).

          1.    Enforcing a Channeling Requirement Would Result
                in No Review at All

     The Plaintiffs cannot pursue their arguments in an

administrative process that would lead to judicial review.             The

Government insists that the Social Security and Medicare Acts

require the Plaintiffs to channel their claims through an

administrative review process prior to seeking judicial review.

Mot. Dismiss 8-11.    In response, the Plaintiffs contend that

their claims fall into an exception to that requirement for




                                     [14]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 15 of 59



claims that would receive no review at all in the administrative

process.   Opp’n 6-8.   As a fallback position, the Plaintiffs

posit that they have met the channeling requirement because they

attempted to apply for benefits and that the Court should waive

the exhaustion requirement.     Id. at 8-9.

     The Social Security and Medicare Acts contain so-called

“channeling requirements,” which mandate that plaintiffs bring

claims “arising under” those acts through an administrative

review process prior to judicial review.       See 42 U.S.C.

§§ 405(g),(h), 1383(c)(3), 1395ii. 6     Because the Supreme Court

presumes that Congress did not intend to foreclose judicial

review of claims arising under those acts, it reasons that these

channeling requirements do not apply where their application

“would mean no review at all.”     Illinois Council, 529 U.S. at

19; Michigan Acad. of Family Physicians, 476 U.S. at 680–81.

     The “no review at all” exception does not apply when an

agency simply declines to consider an argument or provide the

requested relief because a federal court may still supplement

the administrative record and enter appropriate relief.         See

Justiniano v. Social Sec. Admin., 876 F.3d 14, 23 (1st Cir.

2017) (holding that “no review at all” exception did not apply




     6 The Plaintiffs implicitly concede that their arguments
arise under the Social Security and Medicare Acts. See Opp’n 5-
9.


                                     [15]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 16 of 59



where the agency would not consider claimant’s particular

contention during administrative process (quoting Illinois

Council, 529 U.S. at 23-24)); see also Elgin v. Department of

the Treasury, 567 U.S. 1, 9-10 (2012) (holding plaintiffs must

proceed through administrative appeals process before bringing

constitutional claims in court of appeals after the final agency

decision).   Accordingly, to show that this exception applies,

the Plaintiffs must demonstrate that they cannot use the

administrative process to generate a final decision appealable

to the courts.   Puerto Rican Ass’n of Physical Med. & Rehab.,

Inc. v. United States, 521 F.3d 46, 49 (1st Cir. 2008).

     The Plaintiffs assert that their claims fall within the “no

review at all” exception because the Social Security

Administration, which administers the applications for both SSI

and LIS, prevented them from applying.       Opp’n 7.   In support of

this position, they submit a declaration sworn under penalty of

perjury from one of their attorneys, Alana Vizcarrondo

(“Attorney Vizcarrondo”), which details her attempts to apply

for benefits on behalf of her clients.       Opp’n, Ex. 1, Decl.

Alana Vizcarrondo (“Vizcarrondo Decl.”) 4, ECF No. 18-1.

     The parties agree that an applicant may file a request for

benefits in three ways: by (1) completing an online form, (2)

meeting with a Social Security representative in-person, or




                                     [16]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 17 of 59



(3) requesting a form from the Social Security Administration

and mailing back a completed version.        See Opp’n 6-7; Reply 6.

     Attorney Vizcarrondo declares that she could not submit

online applications for either set of benefits because the

Social Security Administration website states that Puerto Rico

residents may not apply for those benefits.        Vizcarrondo Decl.

¶¶ 7, 13-15.   As for the latter two options, Attorney

Vizcarrondo recounts that, when she called the Guaynabo, Puerto

Rico Social Security Administration office, Social Security

Administration employees told her that her clients could not

apply and that they did not know of an application form that her

clients could use.    Id. ¶¶ 8, 16.    Notwithstanding Attorney

Vizcarrondo’s declaration, the Government insists that the

Plaintiffs could have made an appointment and requested a paper

application.   See Reply 6.

     Although the Government represents that it has a policy of

accepting all applications for SSI and LIS, Reply 2-3, the

Government does not controvert Attorney Vizcarrondo’s averment

that employees at the Guaynabo Social Security Administration

Office told her that it did not have the ability to take the

Plaintiffs’ applications.     Vizcarrondo Decl. ¶¶ 8, 16.      This is

consistent with the undisputed Social Security Administration

websites and forms, which evince an implicit policy not to

review applications from Puerto Rico residents at all.         See


                                      [17]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 18 of 59



generally Vizcarrondo Decl., Exs. A (Supplemental Security

Income Application Instructions) & C (Medicare Part D Low Income

Subsidies Application Instructions).        Ergo, the Court rules that

the Plaintiffs’ claims need not be channeled through an

administrative process before receiving judicial review. 7        As

such, the Court has jurisdiction under section 1331 of chapter

28 of the United States Code to entertain these claims.         See

Compl. ¶ 11. 8

          2.     The Plaintiffs Sufficiently Allege That They
                 Suffered an Injury in Fact by Dint of Their
                 Ineligibility for SNAP Benefits

     Plaintiffs have standing to bring their SNAP claims. 9        To

establish constitutional standing, Plaintiffs must establish



     7 The Court therefore has no occasion to address the
Plaintiffs’ arguments that they presented their claims for
benefits and that the Court ought waive the requirement that
they exhaust the administrative process. See Opp’n 8-9.

     8 Because the Supreme Court has inferred that the Fifth
Amendment equal protection guarantee provides parties with a
private cause of action for damages within federal question
jurisdiction, Davis v. Passman, 442 U.S. 228, 244 (1979), the
Court has statutory subject matter jurisdiction over the
Plaintiffs’ suit for declaratory and supplemental relief, see
Compl. ¶ 117; 28 U.S.C. §§ 2201, 2202; Skelly Oil Co. v.
Phillips Petroleum Co., 339 U.S. 667, 671–72 (1950).

     9 The Government questions, in its motion to dismiss, the
standing of several of the Plaintiffs to contest the denial of
SSI to Puerto Rico residents. Mot. Dismiss 14-15. Yet the
Government acknowledges that Peña has standing to sue, Reply 6
n.9, and so the Court has jurisdiction to entertain the SSI
count. See Rumsfeld v. Forum for Acad. & Inst. Rights, Inc.,
547 U.S. 47, 52 n.2 (2006) (“[T]he presence of one party with



                                     [18]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 19 of 59



three elements: (1) an “injury in fact” that is (2) “causal[ly]

connect[ed]” to the Government’s policy and (3) “likely”

redressable by a court order.     See Defenders of Wildlife, 504

U.S. at 560-61 (internal citations and quotations omitted).            “At

the pleading stage, general factual allegations of injury

resulting from the defendant’s conduct may suffice,” because the

Court presumes “that general allegations embrace those specific

facts that are necessary to support the claim.”        See id.

(quoting Lujan v. National Wildlife Fed’n, 497 U.S. 871, 889

(1990)).

     Of the elements of constitutional standing, the Government

suggests that the Plaintiffs only have failed to allege an

injury in fact from their ineligibility for SNAP.        Mot. Dismiss

15-17; Reply 6-7 & n.9.    “[I]n a lawsuit brought to force

compliance, it is the plaintiff’s burden to establish standing

by demonstrating that, if unchecked by the litigation, the

defendant’s allegedly wrongful behavior will likely occur or

continue, and that the ‘threatened injury [is] certainly

impending.’”   Friends of the Earth, 528 U.S. at 190 (emphasis

added) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).




standing is sufficient to satisfy Article III’s case-or-
controversy requirement.”). In its reply, the Government
appropriately reserved its right to dispute Peña and the other
Plaintiffs’ standing to attack the SSI program’s eligibility
requirements if the case moves forward. Reply 6 n.9.


                                     [19]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 20 of 59



When members of a group challenge a government-imposed “barrier”

to access to a benefit, “the denial of equal treatment result[s]

from the imposition of the barrier, not the ultimate inability

to obtain the benefit.”     Northeastern Fla. Chapter of Associated

Gen. Contractors of Am. v. City of Jacksonville, 508 U.S. 656,

666 (1993).    Therefore, to establish an injury, a group member

“need only demonstrate that it is able and ready to [apply for

the benefit] and that a discriminatory policy prevents it from

doing so on an equal basis.”     See id.

     The Government contends that the Plaintiffs currently

receive NAP benefits in excess of the benefits they could

receive from SNAP because of a 2017 increase in federal funding

for NAP.    Reply 6-7.   The Government thus insists that the

Plaintiffs may not challenge SNAP because they are not suffering

an injury.    Id.

     The Plaintiffs respond that their allegation that they

would qualify for SNAP because of their low incomes and limited

resources establishes an injury in fact on a motion to dismiss.

Opp’n 12.    They also dispute that the 2017 temporary increase in

NAP funding caused every Plaintiff to receive as much or more in

NAP benefits than they would have with SNAP.        Id. at 13.

Furthermore, the Plaintiffs argue that because the 2017 increase

expires in 2019, it constitutes a voluntary (and temporary)

cessation of an allegedly unconstitutional policy, and so it


                                     [20]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 21 of 59



does not defeat standing.     Id. (citing City of Mesquite v.

Aladdin’s Castle, Inc., 455 U.S. 283, 288–89 & n.11 (1982)).

     At the motion to dismiss stage, the Court credits the

complaint’s allegations that at least Plaintiffs Santiago and

Vélez would qualify for SNAP if they lived in a state and that

SNAP benefits would exceed their NAP benefits.        The complaint

alleges that Plaintiffs Santiago and Vélez are married,

unemployed, aged 63 and 73 respectively, and responsible for two

young grandchildren.    Compl. ¶¶ 15-16.     The complaint further

states that their household receives $416.00 in NAP benefits and

that the household would be eligible to receive more in SNAP

benefits.   Id.   The Government provides a helpful link to a

United States Department of Agriculture webpage that indicates

that the Santiago and Vélez household might be entitled to

$642.00, not $416.00, in nutrition assistance if they could

access SNAP.   See Reply 7 n.10 (citing SNAP: Am I Eligible for

SNAP, United States Department of Agriculture (Nov. 16, 2018),

https://www.fns.usda.gov/snap/eligibility (“How much could I

receive in SNAP benefits?”) (indicating that, with no net

monthly income, a four-person household would receive a maximum

monthly allotment of $642.00)).

     The Government raises legitimate concerns about whether the

Plaintiffs actually would qualify and the exact amount they




                                     [21]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 22 of 59



would receive under NAP and SNAP, 10 but its concerns flow from

questions of fact not easily resolved by reference to the

complaint.    See Mot. Dismiss 15-17.    After discovery, the

Government could renew its motion on the ground that the

Plaintiffs would not be entitled to SNAP benefits or that their

benefits under SNAP would not be greater than their current NAP

benefits.    See Defenders of Wildlife, 504 U.S. at 561 (noting

increasing burden for plaintiffs to show standing as their suit

progresses); see also Wittman v. Personhuballah, 136 S. Ct.

1732, 1736 (2016) (“The need to satisfy these three [standing]

requirements persists throughout the life of the lawsuit.”).

     In any event, Puerto Rico has depleted the funds Congress

appropriated for the one-time funding increase.        See Danica

Coto, Puerto Ricans Struggle to Buy Food Amid Funding Shortfall,

Wash. Post (Mar. 29, 2019), https://www.washingtonpost.com/polit

ics/congress/puerto-rico-seeks-more-federal-funds-as-congress-

stalls/2019/03/29/d007149c-523a-11e9-bdb7-


     10Most pertinently, the Government asserts that material
differences exist in how NAP and SNAP calculate a claimant’s
resources, which must be below a certain threshold for a
claimant to obtain benefits. See Mot. Dismiss 4, 16. The
Government, however, does not point to differences that might
make a material difference. At the time of briefing, SNAP
permitted a household to hold more countable resources than NAP
did. See id. at 4 (stating that SNAP allowed $3,250 in
countable resources for households with a member aged 60 or over
and NAP $3,000). If discovery reveals that the Plaintiffs
challenging SNAP rely on exclusions unavailable in SNAP to
qualify for NAP, this Court will reconsider their standing.


                                     [22]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 23 of 59



44f948cc0605_story.html?utm_term=.d37b960c4fbf.        That depletion

was “likely to occur” when the Plaintiffs filed their suit

because Congress had only appropriated a lump-sum increase in

discretionary spending on NAP, as opposed to amending the

mandatory block grant for NAP.     See Friends of the Earth, 528

U.S. at 190; cf. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 411

(2013) (reasoning that the plaintiffs failed to show injury in

fact because they did not “offer any evidence” that the

Government planned to or had subjected them to the challenged

policy); compare Pub. L. No. 115-72 (Oct. 26, 2017) (providing

emergency NAP funding increase) with 7 U.S.C. § 2028(a)(2)

(describing Puerto Rico’s automatic, annual NAP block grant,

last amended in 2014).    Should Congress change NAP funding again

during the pendency of this litigation, the Court will entertain

a fresh attack on the Plaintiffs’ standing to challenge SNAP.

     At least Santiago and Vélez thus have suffered an injury in

fact with regard to SNAP benefits, and because the presence of

one party with standing suffices to provide this Court with

jurisdiction, the Court DENIED the Government’s motion to

dismiss on standing grounds.     See Rumsfeld v. Forum for Acad. &

Inst. Rights, Inc., 547 U.S. 47, 52 n.2 (2006) (“[T]he presence

of one party with standing is sufficient to satisfy Article

III’s case-or-controversy requirement.”).




                                     [23]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 24 of 59



III. FAILURE TO STATE A CLAIM

     The Court also DENIED the motion to dismiss the complaint

for failure to state a claim.     While it rejects the Plaintiffs

and their amici’s entreaties to apply heightened scrutiny, the

Court reads the complaint plausibly to allege that the

challenged programs’ exclusion of Puerto Rico residents does not

withstand rational basis review.

     A.    Standard of Review

     A complaint survives a Federal Rule of Civil Procedure

12(b)(6) motion to dismiss where it alleges “enough facts to

state a claim to relief that is plausible on its face.”         See

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).         In

analyzing the sufficiency of the complaint, the Court accepts

the complaint’s allegations as true and draws all reasonable

inferences in the plaintiff’s favor.        Dixon v. Wells Fargo Bank,

N.A., 798 F. Supp. 2d 336, 339-40 (D. Mass. 2011) (citing

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir.

2000)).   The Court may also consider undisputed facts that are

central to the plaintiffs’ claims submitted in documents filed

in the motion to dismiss briefing.      See Winfield v. Town of

Andover, 305 F. Supp. 3d 286, 292 (D. Mass. 2018) (citing Haley

v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011); Watterson v.

Page, 987 F.2d 1, 3 (1st Cir. 1993)).




                                     [24]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 25 of 59



     The Fourteenth Amendment to the United States Constitution

forbids states from denying “any person within its jurisdiction

the equal protection of the laws.”      The Supreme Court has

recognized that discrimination may constitute “a denial of due

process of law,” thereby violating the Fifth Amendment, which

applies to the federal government.      Bolling, 347 U.S. at 499

(1954).   “Equal protection analysis in the Fifth Amendment area

is the same as that under the Fourteenth Amendment.”         Buckley v.

Valeo, 424 U.S. 1, 93 (1976) (per curiam).

     As analyzed in detail below, precedent requires the Court

to apply rational basis review to these equal protection claims.

See infra, section III.B.1.     Rational basis review requires that

the “classification in question is rationally related to a

legitimate [government] interest.”      Powell v. Tompkins, 926 F.

Supp. 2d 367, 393 (D. Mass. 2013) (quoting Kimel v. Florida Bd.

of Regents, 528 U.S. 62, 83 (2000)), aff’d, 783 F.3d 332 (1st

Cir. 2015).   This standard means that the Court does not

evaluate the Government’s wisdom in discriminating among groups,

but instead considers whether Congress rationally could believe

that its enactment furthers a valid public purpose.         See United

States R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 175-76 (1980)

(citing Jefferson v. Hackney, 406 U.S. 535, 549 (1972); Flemming

v. Nestor, 363 U.S. 603, 611 (1960)).       Nevertheless, Congress

may neither “rely on a classification whose relationship to an


                                     [25]
        Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 26 of 59



asserted goal is so attenuated as to render the distinction

arbitrary or irrational,” nor seek to further an objective that

is not a “legitimate” interest, “such as ‘a bare . . . desire to

harm a politically unpopular group.’”          City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 446-47 (1985) (alteration in

original) (quoting United States Dep’t of Agric. v. Moreno, 413

U.S. 528, 534 (1973)).

     B.      Analysis

     The complaint survives this motion to dismiss, but only

just.     Notwithstanding the Plaintiffs and their amici’s pleas,

see, e.g., Opp’n 16-19, Supreme Court precedent requires this

Court to apply rational basis review to this alleged violation

of the Fifth Amendment’s Equal Protection guarantee, see Harris

v. Rosario, 446 U.S. 651, 651-52 (1980) (per curiam); Califano

v. Gautier Torres, 435 U.S. 1, 5 (1978) (per curiam).             The Court

rejects the Government’s suggestion, however, that these cases

preclude a ruling that these programs, today, falter under

rational basis review.       See Reply 11-15.

             1.    Supreme Court Precedent Requires the Court to
                   Apply Rational Basis Review

     The Plaintiffs admit that the Supreme Court applied

rational basis review to prior equal protection claims that

Puerto Rico residents advanced but argue that recent Supreme

Court cases undermine those precedents.          Opp’n 2.   The




                                        [26]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 27 of 59



Government responds that this Court should apply rational basis

review until the Supreme Court overrules its conclusion that

this standard applies for equal protection challenges to

legislation premised on distinctions between residents of Puerto

Rico and residents of states.     Reply 8-9 & n.12.     The Government

has the better of this debate.

                a.    The Court must first identify the precise
                      holdings of relevant Supreme Court
                      precedents

     Evaluating this debate requires a close study of two

Supreme Court per curiam summary reversals: Califano v. Gautier

Torres, 435 U.S. 1 (1978) (per curiam) and Harris v. Rosario,

446 U.S. 651 (1980) (per curiam).      “The Supreme Court’s summary

disposition of an appeal to it is an adjudication on the merits

that must be followed by lower courts, subject, of course, to

any later developments that alter or erode its authority.”

Auburn Police Union v. Carpenter, 8 F.3d 886, 894 (1st Cir.

1993) (citing Hicks v. Miranda, 422 U.S. 332, 343–45 (1975)).

Only the Supreme Court, however, may overrule its precedents.

See State Oil Co. v. Khan, 522 U.S. 3, 20 (1997).        Therefore, a

Supreme Court precedent that has “direct application in a case”

controls a lower court’s adjudication, even where other Supreme

Court decisions challenge the underlying reasoning of that

directly applicable case.     Rodriguez de Quijas v. Shearson/Am.

Exp., Inc., 490 U.S. 477, 484 (1989).       The First Circuit


                                     [27]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 28 of 59



recently reaffirmed that applying heightened scrutiny to Puerto

Rico residents’ equal protection claims would be “inconsistent

with Supreme Court precedent.”     United States v. Ríos-Rivera,

913 F.3d 38, 44 (1st Cir. 2019), petition for cert. filed, (U.S.

Apr. 8, 2019) (No. 18-8769).

     Still, the facts presented and the arguments the Supreme

Court actually addressed in the relevant cases limit their

reach.   See Illinois State Bd. of Elections v. Socialist Workers

Party, 440 U.S. 173, 182-83 (1979); Mandel v. Bradley, 432 U.S.

173, 177 (1977).     In other words, this Court must determine

whether Califano and Harris control, are only analogous, or are

irrelevant to this case.     This Court first “determine[s] the

‘reach and content’” of Califano and Harris.        Auburn Police

Union, 8 F.3d at 894 (quoting Hicks, 422 U.S. at 345 n.14).            The

Court understands Califano and Harris to mandate rational basis

review (thereby controlling the outcome of the first debate) but

not to decide the particular questions raised by this complaint

(thereby providing only analogous authority).

                b.     Califano v. Gautier Torres, 435 U.S. 1
                       (1978) (per curiam)

     In Califano, the Government appealed a court ruling that

the SSI program’s exclusion of Puerto Rico residents violated

the constitutional right to travel as applied to beneficiaries

who lost eligibility upon moving to the island.        435 U.S. at 2-




                                     [28]
      Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 29 of 59



3.   The Supreme Court reversed that ruling on the ground that

the right to travel does not require “that a person who travels

to Puerto Rico must be given benefits superior to those enjoyed

by other residents of Puerto Rico if the newcomer enjoyed those

benefits in the State from which he came.”         Id. at 4.   The

Supreme Court observed in a footnote that the complaint also

raised an equal protection claim and stated that “the District

Court apparently acknowledged that Congress has the power to

treat Puerto Rico differently, and that every federal program

does not have to be extended to it.”         Id. at 3 n.4.   In a

separate footnote, and following a discussion of the right to

travel, the Supreme Court recounted the reasons that the

Government proffered in the district court for why Puerto Rico

residents’ exclusion from the SSI program did not deny Puerto

Rico residents equal protection of the laws:

      First, because of the unique tax status of Puerto Rico,
      its residents do not contribute to the public treasury.
      Second, the cost of including Puerto Rico would be
      extremely great -- an estimated $300 million per year.
      Third, inclusion in the SSI program might seriously
      disrupt the Puerto Rican economy.

Id. at 5 n.7 (citing Department of Health, Education, and

Welfare, Report of the Undersecretary’s Advisory Group on Puerto

Rico, Guam and the Virgin Islands 6 (Oct. 1976) (“HEW Report”)).

Aside from these observations, the Supreme Court did not discuss

equal protection principles.      See generally id.




                                      [29]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 30 of 59



                 c.   Harris v. Rosario, 446 U.S. 651 (1980) (per
                      curiam)

     In Harris, however, the Supreme Court read Califano more

broadly than its text might naturally suggest.        See Harris, 446

U.S. at 654-55 (Marshall, J., dissenting).       There, Puerto Rican

plaintiffs challenged the Aid for Families with Dependent

Children’s (“AFDC”) exclusion of Puerto Rico residents on the

ground that it “violates the Fifth Amendment’s equal protection

guarantee.”   Id. at 651.   The Court stated that:

     Congress, which is empowered under the Territory Clause
     of the Constitution, U.S. Const., Art. IV, § 3, cl. 2,
     to “make all needful Rules and Regulations respecting
     the Territory . . . belonging to the United States,” may
     treat Puerto Rico differently from States so long as
     there is a rational basis for its actions.            In
     [Califano], we concluded that a similar statutory
     classification was rationally grounded on three factors:
     Puerto Rican residents do not contribute to the federal
     treasury; the cost of treating Puerto Rico as a State
     under the statute would be high; and greater benefits
     could disrupt the Puerto Rican economy.      These same
     considerations are forwarded here in support of [this
     program] and we see no reason to depart from our
     conclusion in [Califano] that they suffice to form a
     rational    basis   for    the   challenged    statutory
     classification.

Id. at 651–52.

                 d.   The “reach and content” of Califano and
                      Harris

     The reasoning of Califano and Harris invites at least five

observations relevant to this motion’s resolution.         First,

although the Harris plaintiffs challenged the statute under the

Fifth Amendment, the Supreme Court did not cite either the Fifth



                                     [30]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 31 of 59



or Fourteenth amendments’ equal protection provisions in its

analysis.   See id.   Instead, it cited Article IV, section 3,

clause 2 (the “Territory Clause”) and Califano -- which, as

discussed above, may be read to decide only that the right to

travel does not require migrants to Puerto Rico to receive the

same level of benefits as they did on the mainland -- to support

its analysis.   See id.

     The Supreme Court’s choice to cite the Territory Clause and

not the Due Process Clause appears odd because the case on its

face is not about the reach of Congress’s authority to govern

Puerto Rico as a jurisdiction but on its discriminatory

treatment of Puerto Rico residents.      The Government here relies

on the citation to the Territory Clause to suggest that a weaker

form of rational basis review applies to legislation Congress

passed pursuant to the Territory Clause.       Mot. Dismiss 23-24.

The Government’s reading of Harris conflicts with other Supreme

Court cases applying equal protection principles equally to

United States citizens residing in Puerto Rico and those

residing elsewhere.    See Rodriguez v. Popular Democratic Party,

457 U.S. 1, 7-8 (1982) (holding that Puerto Rico citizens have

the same equal protection right to an equivalent vote as other

United States citizens) (citing Examining Bd. of Eng’rs,

Architects & Surveyors v. Flores de Otero, 426 U.S. 572, 599–601

(1976); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663


                                     [31]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 32 of 59



(1974)).   A better way to understand the Supreme Court’s words

would be that the Territory Clause implicitly permits Congress

to subject territories to different schemes and so differing

treatment ought not be subjected to heightened judicial review.

See Aurelius Inv., LLC v. Puerto Rico, 915 F.3d 838, 851-53 (1st

Cir. 2019) (observing that the Territory Clause’s grant of

plenary power does not abrogate other constitutional

restrictions on Congress’s lawmaking authority, even though some

provisions must “bend to the peculiar demands of providing for

governance within the territories”).

     Second, the Supreme Court construed Califano in Harris to

“conclude” that SSI’s bar of Puerto Rico residents had a

rational basis.   Harris, 446 U.S. at 651-52.       It then found that

the three “considerations” mentioned in Califano “suffice[d] to

form a rational basis.”    Id. at 652.      Notably, the Supreme Court

lists one reason after another, connected by an “and.”         Id.     The

Supreme Court’s use of the conjunctive appears to indicate that

no one “consideration” independently sufficed to justify the

exclusion of Puerto Rico residents from eligibility for SSI.

See OfficeMax, Inc. v. United States, 428 F.3d 583, 589 (6th

Cir. 2005) (Sutton, J.) (noting that “the Supreme Court has said

that ‘and’ presumptively should be read in its ‘ordinary’

conjunctive sense unless the ‘context’ in which the term is used

or ‘other provisions of the statute’ dictate a contrary


                                     [32]
        Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 33 of 59



interpretation” (quoting Crooks v. Harrelson, 282 U.S. 55, 58

(1930)); see generally Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts 116-25 (2012).

     Third, the Supreme Court never explained what it meant --

either in Califano or Harris -- when it reasoned that extending

benefits programs might “disrupt” the Puerto Rican economy.               See

Harris, 446 U.S. at 652 (stating that “greater benefits could

disrupt the Puerto Rican economy” (citing Califano)); Califano,

435 U.S. at 5 n.7 (hypothesizing that “inclusion in the SSI

program might seriously disrupt the Puerto Rican economy”

(citing HEW Report 6)).       Congresswoman Velázquez attached to her

brief the report upon which the Supreme Court relied, but that

report does not put forward an economic theory supporting the

conclusion that Puerto Rico’s “inclusion in the SSI program

might seriously disrupt the Puerto Rican economy.”            See

Congresswoman Velázquez Amicus Br., Ex. 1, HEW Report 6, ECF No.

43-1.     In fact, that report cites the example of the Food Stamp

Program, which Congress had extended to Puerto Rico, as

“show[ing] that a large influx of assistance does not

necessarily disrupt the economy.”         See Congresswoman Velázquez

Amicus Br. 5-7; HEW Report 6.

     Fourth, the three reasons that the Supreme Court offered

might change over time.       The Supreme Court cited a contemporary

policy evaluation document -- the HEW Report -- to locate a


                                        [33]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 34 of 59



rational basis for Congress’s decision to exclude Puerto Rico

residents from the challenged programs.       See Harris, 446 U.S. at

652; Califano, 435 U.S. at 5 n.7.      Today, Puerto Rico’s tax

status might have changed, the cost of expansion of AFDC or SSI

might have decreased, or it might have become irrational to

believe that introducing AFDC or SSI in Puerto Rico would

disrupt the Puerto Rican economy.

     Fifth, the Supreme Court’s comment that “Puerto Rican

residents do not contribute to the federal treasury” requires

some explanation because Puerto Rico residents did pay some

taxes in both 1978 and 1980, the years of the Califano and

Harris decisions, respectively.      See Harris, 446 U.S. at 652;

Califano, 435 U.S. at 5 n.7.     The Supreme Court possibly meant

to point out that Puerto Ricans did not -- and currently do not

-- pay income taxes.    See Reply 13.    It is likely that the

Supreme Court distinguished between taxes that fund the

Government’s general operations and taxes -- such as the payroll

taxes that Puerto Rico residents pay -- that fund specific

programs.   See id. at 13 n.15 (citing 26 U.S.C. § 3101 et seq.).

     At bottom, then, the Court reads Harris and Califano to

stand for the following: rational basis review applies to equal

protection challenges to social welfare programs made

unavailable to Puerto Rico residents and the facts presented in




                                     [34]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 35 of 59



those two cases provided rational bases for the distinctions

there.

                 e.     Harris and Califano are still good law

     The Plaintiffs and their amici invite the Court to

disregard Harris and Califano on the ground that the Supreme

Court has undermined their reasoning.       Nevertheless, the Supreme

Court has not overruled either decision or expressly repudiated

their reasoning.      As a consequence, this Court is bound to

follow those cases unless and until the Supreme Court states

otherwise.    See Figueroa v. Rivera, 147 F.3d 77, 81 n.3 (1st

Cir. 1998).    To the extent that Harris and Califano rest on the

much-criticized Insular Cases, 11 which infamously held that the

Constitution does not follow the flag, the Court has no

authority to set them aside on that ground.       Aurelius Inv., 915

F.3d at 854 & n.12 (observing that the Insular Cases’

“unincorporated territories doctrine” is “discredited” and

citing, among other scholarly works, Christina Duffy Burnett, A

Convenient Constitution?: Extraterritoriality After Boumediene,



     11The Insular Cases are seven cases that the Supreme Court
decided shortly after Spain ceded Puerto Rico to the United
States. Balzac v. Porto Rico, 258 U.S. 298 (1922); Dorr v.
United States, 195 U.S. 138 (1904); De Lima v. Bidwell, 182 U.S.
1 (1901); Dooley v. United States, 183 U.S. 151 (1901); Downes
v. Bidwell, 182 U.S. 244 (1901); Dooley v. United States, 182
U.S. 222 (1901); Goetze v. United States, 182 U.S. 221 (1901);
see also Rafael Hernández Colón, The Evolution of Democratic
Governance Under the Territorial Clause of the U.S.
Constitution, 50 Suffolk U. L. Rev. 587, 588 n.4 (2017).


                                     [35]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 36 of 59



109 Colum. L. Rev. 973, 982 (2009); Jamal Greene, The Anticanon,

125 Harv. L. Rev. 379, 437 (2011); Charles E. Littlefield, The

Insular Cases, 15 Harv. L. Rev. 169, 170 (1901)).        The First

Circuit recently refused to “be induced to engage in an ultra

vires act” -- i.e., declaring the Insular Cases bad law --

“merely by siren songs.”    Aurelius Inv., 915 F.3d at 855; see

also Ríos-Rivera, 913 F.3d at 44 (stating that applying

heightened scrutiny to a statute treating persons in Puerto Rico

differently those present in states would be “inconsistent with

Supreme Court precedent”).

     In a recent challenge to the SSI program’s exclusion of

Puerto Rico residents, Chief Judge Gelpí reasoned that he did

not need to apply Harris or Califano because Boumediene v. Bush,

553 U.S. 723 (2008), and United States v. Windsor, 570 U.S. 744

(2013), abrogated them.    United States v. Vaello-Madero, 356 F.

Supp. 3d 208, 215 n.7 (D.P.R. 2019).        This Court respectfully

disagrees.   The Supreme Court did not cite Harris or Califano in

either case, and both can be reconciled with these later cases

that Chief Judge Gelpí cites.     See generally Windsor, 570 U.S.

744; Boumediene, 553 U.S. 723.

     Despite Chief Judge Gelpí’s suggestion, the Supreme Court

did not hold in Harris or Califano that Congress could “switch

the Constitution on or off at will” as the Supreme Court forbade

in Boumediene.   See Vaello-Madero, 356 F. Supp. 3d at 213


                                     [36]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 37 of 59



(quoting Boumediene, 553 U.S. at 765).       Instead, Harris and

Califano establish that the Government may justify

discriminating against Puerto Rico residents upon a rational

basis.    Harris, 446 U.S. at 651-52; Califano, 435 U.S. at 5.

     Windsor, wherein the Supreme Court struck down the Defense

of Marriage Act, also fits with Harris and Califano.         There, the

Supreme Court held that the law did not pass rational basis

review because the only support the Court found for the act was

animus, whereas in Harris and Califano, the Court located other

legitimate reasons.    Compare Windsor, 570 U.S. at 769-70 (ruling

that the Defense of Marriage Act’s “avowed purpose and practical

effect of the law in question are to impose a disadvantage, a

separate status, and so a stigma upon all who enter into same-

sex marriages made lawful by the unquestioned authority of the

States”) with Harris, 446 U.S. at 651-52 (holding that Congress

could validly exclude Puerto Rico residents from a benefit

program because “Puerto Rican residents do not contribute to the

federal treasury; the cost of treating Puerto Rico as a State

under the statute would be high; and greater benefits could

disrupt the Puerto Rican economy”).      Therefore, this Court

declines to follow Chief Judge Gelpí’s reasoning in Vaello-

Madero.

     In sum, the Court rules that Harris and Califano stand for

the following two propositions:      First, when Congress legislates


                                     [37]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 38 of 59



differently for Puerto Rico, or its residents, than it does for

the states, or their residents, those distinctions receive

rational basis review.    Second, the contemporary factual reasons

that the Supreme Court cited in those cases -- Puerto Rico’s tax

status, the cost of extending benefits, and the potential to

disrupt the Puerto Rican economy -- cleared the bar of rational

basis review.

          2.      The Complaint Plausibly Alleges That Puerto Rico
                  Today Differs Materially from Puerto Rico in 1980

     The Plaintiffs’ complaint states a plausible claim for

relief for three reasons.     First, the Supreme Court in Harris

and Califano did not hold that each of the three reasons it

cited sufficed independently to justify the discrimination in

those programs.    The Court takes those cases to hold that those

reasons combined justify disparate treatment of Puerto Rico

residents.   Second, the complaint plausibly alleges that the

justifications that the Government proffered in Harris and

Califano no longer support the disparate treatment of Puerto

Rico residents in these particular programs.        See, e.g.,

National Coal. for Men v. Selective Serv. Sys., 355 F. Supp. 3d

568, 575-76 (S.D. Tex. 2019) (“National Coalition”) (reasoning

that Rostker v. Goldberg, 453 U.S. 57 (1981), which held that

male-only selective service registration did not violate equal

protection, did not foreclose a new equal protection challenge




                                     [38]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 39 of 59



predicated on a change in opportunities for women in the

military).   Third, the complaint alleges that if those

justifications have evaporated, the exclusion of Puerto Rico

residents from these programs is not “rationally related to a

legitimate [government] interest.”      Compl. ¶ 86; see also

Powell, 926 F. Supp. 2d at 393.

                a.    Each cited reason in the Harris and Califano
                      cases was necessary to their outcomes

     The Harris and Califano decisions rested on three

interdependent reasons, none of which the Supreme Court

expressly indicated was independently sufficient.        Indeed,

Harris strongly suggests that all three bases were necessary to

support the laws in question.     See 446 U.S. at 652 (listing each

“consideration[]” separated by an “and” and stating that those

considerations “suffice to form a rational basis” for AFDC); see

also OfficeMax, 428 F.3d at 589.

     Further, the Supreme Court has held that the second reason

cited in Harris and Califano, to save money, cannot support a

finding of rational basis on its own.       See Harris, 446 U.S. at

651-52 (citing Califano, 435 U.S. 1).       In Department of

Agriculture v. Moreno, decided before Harris, the Supreme Court

ruled that Congress could not solely justify its exclusion of

eligibility from the AFDC program of households containing

unrelated people on cost savings.      See 413 U.S. 528, 537 (1973).




                                     [39]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 40 of 59



It thus inferred that the true motivation behind the

differential treatment was animus against “hippies.”         Id. at

534-35.

     The Government points out that the Court’s review of

Congress’s spending decisions “must be deferential.”         Reply 14

(citing Lyng v. International Union, United Auto., Aerospace &

Agric. Implement Workers of Am., UAW, 485 U.S. 360, 373 (1988)).

Fair enough, but such deference on “does not mean that Congress

can pursue the objective of saving money by discriminating

against individuals or groups” -- even where that discrimination

receives only rational basis review.        See Lyng, 485 U.S. at 373.

Therefore, the Government must produce some other legitimate

government interest to sustain Congress’s choice to restrict

benefits eligibility.    See id. at 371-73 (upholding

ineligibility for food stamps for strikers because it “is

rationally related to the legitimate governmental objective of

avoiding undue favoritism to one side or the other in private

labor disputes”).

     Accordingly, Congress cannot categorically exclude a non-

suspect class of people -- e.g. red-haired citizens -- from

federal benefits programs simply to save money.        Although

Congress need not identify the reason itself, a court must be

able to identify a valid rationale to buttress the cost-saving

decision.   See United States R.R. Ret. Bd., 449 U.S. at 179.


                                     [40]
      Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 41 of 59



Although in the complex area of economic policy “the legislature

must be allowed leeway to approach a perceived problem

incrementally,” the Court must be able to identify a

“conceivable basis” for the classification grounded in the world

as it is.   See Fed. Commc’ns Comm. v. Beach Commc'ns, Inc., 508

U.S. 307, 316 (1993) (citing Williamson v. Lee Optical of Okla.,

Inc., 348 U.S. 483 (1955)).      Even though the Supreme Court in

Beach Communications did say that such classifications are

“virtually unreviewable,” Reply 9 (quoting Beach Commc'ns, 508

U.S. at 316), before upholding a statute regulating cable

systems, it analyzed the assumptions behind the distinction

before ruling it had a rational basis, see Beach Commc'ns, 508

U.S. at 316-20).      Put another way, “virtually unreviewable” does

not mean “unreviewable.”     See Beach Commc'ns, 508 U.S. at 316-

20.

      Consequently, both the Supreme Court’s grammar and pre and

post-Harris case law suggest that each reason it offered in

Harris was necessary to its holding.

                 b.     Changed circumstances distinguish the
                        programs involved in Harris and Califano
                        from the challenged programs here

      The complaint plausibly alleges that the other two reasons

that the Government propounded in those cases, Puerto Rico’s tax

status and the potential disruption to the Puerto Rican economy,




                                      [41]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 42 of 59



no longer obtain. 12   For instance, the complaint observes that

when the Supreme Court decided Harris and Califano, Puerto Rico

benefited from corporate tax incentives to encourage businesses

to relocate there.     Compl. ¶ 4.   Shortly before those decisions

came down, for example, Congress included in its 1976 tax reform

bill a credit against all federal income tax for business income

derived from Puerto Rico.     See Pub. L. No. 94-455, title X,

§ 1051(b), 90 Stat. 1643, codified at 26 U.S.C. § 936 (1976).

These tax incentives ended in 2006.      Compl. ¶ 4 (referring to

Small Business Job Protection Act of 1996, Pub. L. No. 104-188,

tit. I(f), § 1601(a), 110 Stat. 1755, 1827).

     Moreover, the Tax Cut and Jobs Act of 2017, Pub. L. No.

115-97, significantly altered the federal tax regime.         Some

commentary has suggested that it raises taxes on Puerto Rico

businesses.   See, e.g., Brittany De Lea, Tax Reform in US

'Hinders' Puerto Rico Recovery: Gov. Rossello, FoxBusiness (Feb.




     12The Government also provides new estimates for the cost
of extending SSI and SNAP benefits to Puerto Rico residents.
See Reply 14 n.17. It does not assert how much it would cost to
extend LIS to Puerto Rico residents. See generally Reply. In
any event, the Plaintiffs concede that extending these benefits
would result in increased costs. See Compl. ¶ 88.
Nevertheless, as explained above, Congress must advance an
independent, legitimate reason for its money-saving decisions.
See section III.B.2, supra. Likewise, the Court does not
analyze whether changed circumstances undermine the expense
justification for SSI or SNAP, as that consideration alone could
not justify the exclusion of Puerto Rico residents from these
programs.


                                     [42]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 43 of 59



15, 2018), https://www.foxbusiness.com/politics/tax-reform-in-

us-hinders-puerto-rico-recovery-gov-rossello (discussing a 12.5%

excise tax imposed on profits created by use of intellectual

property in Puerto Rico, enacted at Pub. L. No. 115-97, subtit.

I.D, subpt. B, ch. I, 131 Stat. 2054, codified at 26 U.S.C.

§§ 250, 951A).   In any event, Congress has passed at least two

major tax reform laws since Califano.       Tax Reform Act of 1986,

Pub. L. No. 99-514, 100 Stat. 2085; Tax Cuts and Jobs Act of

2017, Pub. L. No. 115-97, 131 Stat. 2054.       Consequently, the

complaint alleges that the Government cannot justify its

continued exclusion of Puerto Rico residents from these benefit

programs with an outdated tax code.      Compl. ¶¶ 4, 86-87, 89.

     The Plaintiffs and their amici posit that the Supreme Court

erred in 1980 when it relied on the statement that Puerto Rico

residents “do not contribute to the public treasury.”         See,

e.g., Opp’n 22 (quoting United States v. Vaello-Madero, 313 F.

Supp. 3d 370, 374 (D.P.R. 2018) (in turn quoting Harris, 446

U.S. at 652)).   They note that Puerto Rico residents have long

paid payroll taxes.    See id.   This Court interprets the Supreme

Court’s statement generously, so it is consistent with the facts

of 1980.   See Rodriguez de Quijas, 490 U.S. at 484-85.        The

Supreme Court may have been referring to the fact that payroll

taxes do not go to the general public treasury, but into Social

Security and Medicare trust funds, so they do not supply


                                     [43]
       Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 44 of 59



Congress’s general funds.       See 42 U.S.C. §§ 401, 1395i.

Besides, the Court has no need to address the accuracy of the

Supreme Court’s statements about the 1980 tax code in light of

the major changes that the Plaintiffs allege have occurred

since.

       The Court would benefit from discovery about the effect of

any post-1980 changes to collections of taxes that fund the

general treasury -- other than payroll taxes -- from Puerto Rico

(such as import/export taxes).       The complaint alleges enough for

the Court to infer that the federal tax burden on Puerto Rico

residents may have increased, as the complaint alleges that

federal business taxes have increased since 1996.          See Compl.

¶ 4.    The parties have not provided this data, although

Congresswoman Velázquez links to Internal Revenue Service

statistics that lump together payroll and income taxes.           See

Congresswoman Velázquez Amicus Br. 10 nn.7 & 8.          If Puerto Rican

payments to the general federal treasury relative to the size of

the territory’s economy are very similar to those from the other

states and territories, it may not be rational to deny Puerto

Rico residents these benefits on the basis that Puerto Rico

contributes less to the federal fisc.

       As the complaint alleges that close to 60% of Puerto Rico

residents live below the poverty line, the inapplicability of

the income tax may not cost the federal fisc much at all, given


                                       [44]
      Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 45 of 59



that tax’s progressivity.      See Compl. ¶ 9.    Perhaps discovery

will show that other taxes hit Puerto Rico residents

particularly hard, so as to make up for the income tax’s

absence.      See Plyler v. Doe, 457 U.S. 202, 228 (1982) (reasoning

that school districts could not exclude children of undocumented

immigrants because even though undocumented immigrants might not

pay every tax that other residents pay, they pay taxes that fund

public schools (citing the lower courts' findings of fact, In re

Alien Children Ed. Litig., 501 F. Supp. 544, 571 (S.D. Tex.

1980) and Doe v. Plyler, 458 F. Supp. 569, 578 (E.D. Tex.

1978))). 13


     13The Government suggests that Plyler “turn[ed] on
application of intermediate scrutiny, not rational basis
review.” Reply 15 (citing Plyler, 457 U.S. at 218 n.16, 223-
24). The Supreme Court, however, did not precisely articulate
in Plyler whether it was applying rational basis or intermediate
scrutiny. Instead of asking whether the classification was
rationally related to a legitimate governmental goal, the
Supreme Court inquired whether it was rationally related to
“some substantial goal.” Plyler, 457 U.S. at 224. Judge
William Wayne Justice, who heard one of the district court cases
that the Supreme Court reviewed in Plyler, contrasts this
standard with intermediate scrutiny, “where a judge analyzes
whether a state policy is substantially related to and important
state interest.” See William Wayne Justice, Putting the Judge
Back in Judging, 63 U. Colo. L. Rev. 441, 444 n.19 (citing Craig
v. Boren, 429 U.S. 190, 197 (1976)).
     Higher courts have yet to sort out the precise standard of
review that the Supreme Court applied in Plyler. In Kadrmas v.
Dickinson Public Schools, the Supreme Court said that Plyler did
not fit the pattern of cases applying intermediate scrutiny and
suggested that “unique circumstances” drove its outcome. See
487 U.S. 450, 459 (1988). The First Circuit has suggested that
Plyler applied a “heightened level” of scrutiny. Montalvo-



                                      [45]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 46 of 59



     At this stage, however, the Court need not analyze how

similar would be similar enough (or how to measure it) to

vitiate this proposed reason.     See In re Alien Children Ed.

Litig., 501 F. Supp. at 570 (noting that undocumented families

pay taxes “to the same extent as others with similar income”).

It is plausible that, even without income taxes, the Government

might collect a similar amount from Puerto Rico residents as it

does from those residing in states and other territories.          See

Congresswoman Velázquez Amicus Br. 10 & n.8 (observing that

“[p]rior to its economic downturn in 2006, Puerto Rico had paid

more in federal taxes than Vermont, Wyoming, South Dakota, North

Dakota, Montana, and Alaska each individually paid in almost

every year”).   The Court thus postpones to a later stage of the

proceedings whether Puerto Rico’s current tax regime justifies

the unchanged benefits regime, keeping in mind that Puerto

Rico’s different tax treatment need not be wise, but only

rational in order to uphold the Congressional discrimination.




Huertas v. Rivera-Cruz, 885 F.2d 971, 977 (1989) (citing Plyler,
457 U.S. at 239 (Powell, J., concurring)). Putting aside the
issue of how to label it, the Plyler standard of review has
relevance here because the Supreme Court assumed in its analysis
that “the State’s ability to provide high-quality public
education” constituted an important goal. 457 U.S. at 229-30.
The exclusion of undocumented children could not be justified,
however, because “the record in no way” supported the State’s
claims that that goal would be advanced. See id. at 229.


                                     [46]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 47 of 59



     Second, the complaint alleges -- and the Government’s

motion papers do not refute -- that Hurricane Maria and Puerto

Rico’s municipal bankruptcy have profoundly changed Puerto

Rico’s economy for the worse.     Compl. ¶¶ 1, 2, 8, 72-73.      Taking

that as true, as the Court must at the motion to dismiss stage,

the Government cannot justifiably base its current policy on

1980 concerns about disrupting the Puerto Rican economy.         See

Pimentel v. City of Methuen, 323 F. Supp. 3d 255, 267, 270-71

(D. Mass. 2018) (Saylor, J.) (denying motion to dismiss because

complaint’s allegations, taken as true, did not lend any

“apparent rational basis” to the disputed government actions).

Moreover, as Congresswoman Velázquez emphasizes, those

justifications originated from the      HEW Report that the

department published in 1976.     Congresswoman Velázquez Amicus

Br. 5-7 & Ex. 1.   Additionally, the Plaintiffs allege that the

tax code changes referenced above caused Puerto Rico to enter a

recession in 2006.    Compl. ¶ 4.

     The Government attempts to justify its claims that Congress

could rationally believe that extending these programs to Puerto

Rico might disrupt the island’s economy, but its arguments are

wanting for four reasons, two of which are procedural and two of

which are substantive. 14   See Reply 15.


     14The Government did not seem to defend this rationale at
the motion hearing.


                                     [47]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 48 of 59



     First, the Government only advances an argument about the

administrative costs that Puerto Rico’s territorial government

might be required to pay to operate SNAP.       See id.    It does not

offer a theory for the other two challenged programs, nor is one

apparent to this Court.

     Second, it relies on an estimate from a 2010 report that it

does not attach to its brief.     See id. & n.18 (citing Food and

Nutrition Service, United States Department of Agriculture,

Implementing Supplemental Nutrition Assistance Program in Puerto

Rico: A Feasibility Study ii-iii, 77-83).       This report is

evidence and, while it may be probative, it cannot defeat a

well-pleaded complaint at the motion to dismiss stage.         Cf.

Watterson, 987 F.2d at 3 (allowing courts to consider on a

motion to dismiss only undisputed “official public records;

. . . documents central to plaintiffs' claim; or . . . documents

sufficiently referred to in the complaint”).        Further, the

Government only cites this report in its reply, 15 and so the

Plaintiffs could not -- or at least did not -- accept the report

as accurate.   See Reply 15 & n.18.

     Third, the quoted language from the report reprinted in the

Government’s brief does not indicate that the benefits would

“disrupt” Puerto Rico’s economy but instead that they would be


     15The Government also neither attached this report nor
provided a link to it.


                                     [48]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 49 of 59



expensive to administer.    See id. at 15.     Those are two

different concepts.    Moreover, increased administrative

complexity does not necessarily provide a rational basis for

denying a group access to benefits.      Gill v. Office of Pers.

Mgmt., 699 F. Supp. 2d 374, 395 (D. Mass. 2010) (Tauro, J.),

aff’d sub nom. Massachusetts v. U.S. Dep’t of Health & Human

Servs., 682 F.3d 1 (1st Cir. 2012).      The Government thus

attempts to bootstrap its program costs argument to its economic

disruption argument, which, as explained above, fails

independently to justify Puerto Rico residents’ exclusion here.

     Fourth, the Government cites a report from 2010.         Reply 15

& n.18.   The data used to compile the report is surely older.

See id.   As described above, the Plaintiffs have alleged that

Puerto Rico’s economic situation has changed since 2010.         See

Compl. ¶¶ 1, 2, 8, 72-73.     Discovery may ferret out whether this

justification still fits the facts.      The Government complains

that "the Supreme Court has expressly disavowed" "courtroom

factfinding under rational basis review."       Reply 16 (citing

Heller v. Doe by Doe, 509 U.S. 312, 320 (1993)).        This Court

orders no such thing.    Instead, the Court rules that this

Complaint adequately alleges that Puerto Rico residents'

exclusion from SSI, SNAP, and LIS fail to meet "the standard of

rationality [as the Supreme Court has so often] defined it"

because it does not "find some footing in the realities of the


                                     [49]
       Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 50 of 59



subject addressed by" those programs.         See Heller, 509 U.S. at

321.

       While due process does not require Congress to follow any

particular economic theory, for this reason to satisfy the

rational basis requirement, the Court must be able to locate

some economic theory explaining how extending these benefits

would disrupt Puerto Rico’s economy. 16       Cf. Lochner v. New York,

198 U.S. 45, 75 (1905) (Holmes, J., dissenting) (“The 14th

Amendment does not enact Mr. Herbert Spencer’s Social

Statics.”).    This Court has not found one on its own.

Accordingly, for this explanation to suffice, the Government

must string together some story by which the extension of SSI,

SNAP, and LIS to Puerto Rico residents might disrupt Puerto




       16
       Although the Supreme Court did not sketch out the precise
contours of the economic theory undergirding Califano and
Harris, it does not take much imagination to hypothesize one.
For example, prior to 1996, Congress enacted various tax
incentives targeted at growing the private sector in Puerto
Rico. During that time, a rational legislator might have feared
that extending welfare benefits, while at the same time not
levying income taxes, not only might have cancelled out those
tax incentives, but also might have sabotaged the Congressional
goal by deterring Puerto Rico residents from private sector
employment. The allegations in the complaint appear to
undermine the vitality of that particular theory, however. To
wit, since the Supreme Court handed down those cases, Congress
repealed Puerto Rico’s business tax incentives and seemed to
have raised taxes on Puerto Rico manufacturers, while Puerto
Rico’s economy has slumped further. See De Lea, supra; Pub. L.
No. 115-97, subtit. I.D, subpt. B, ch. I, 131 Stat. 2054,
codified at 26 U.S.C. §§ 250, 951A.


                                       [50]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 51 of 59



Rico’s economy, aside from its expense.       See Lyng, 485 U.S. at

372-73.

     The Plaintiffs, it should be noted, face a steep climb

after discovery.    The Government correctly points out the

generally deferential standard applicable to rational basis

review.    Reply 11-12   (“Rational basis review does not ‘permit

courts to pass judgment on the effectiveness of the

legislature’s proposed classifications.’” (quoting Gun Owners’

Action League, Inc. v. Swift, 284 F.3d 198, 214 (1st Cir.

2002))).    The Plaintiffs’ complaint passes muster at this stage

not because it alleges unconstitutional animus, but because,

construed generously, it negates each of the rationales for

disparate treatment of Puerto Rico residents that the Government

proffered in its motion to dismiss. 17      The complaint itself does

not mention animus, although the Plaintiffs argue it in their

opposition.    See generally Compl.; Opp’n 24.




     17As an alternative rational basis, the Government cites
“the fact that providers in Puerto Rico have ‘lower operating
costs’ compared to providers in the States.” Mot. Dismiss 22
(quoting Hospital San Rafael, Inc. v. Sullivan, 784 F. Supp.
927, 940 (D.P.R. 1991)). In Hospital San Rafael, another session
of the Court upheld lower Medicare reimbursement rates to
hospitals in Puerto Rico on summary judgment given that they
resulted from the “the utilization of largely Puerto Rico
specific data” and “in part due to the lower operating costs on
the island as compared to hospitals nationally.” 784 F. Supp.
at 940 & n.19. The Court does not see how that rationale
applies here, on a motion to dismiss and in a case involving
payments to individuals, not hospitals.


                                     [51]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 52 of 59



     In any event, an animus theory does not provide the

Plaintiffs with an easier or perhaps even an analytically

different route to success:     It is well-established in the First

Circuit that a plaintiff cannot allege an animus theory simply

“by asserting an inequity and tacking on the self-serving

conclusion that the defendant was motivated by a discriminatory

animus.”   See Barrington Cove Ltd. P'ship v. Rhode Island Hous.

& Mortg. Fin. Corp., 246 F.3d 1, 10 (1st Cir. 2001) (quoting

Coyne v. City of Somerville, 972 F.2d 440, 444 (1st Cir. 1992)).

Instead, the Plaintiffs must show that Congress targeted Puerto

Ricans for no legitimate reason at all.       In the four cornerstone

animus cases -- Windsor, Romer, Cleburne, and Moreno -- the

Court found both that the laws lacked any rational economic

justification and that they were based on disapproval of a

disfavored group.   See Windsor, 570 U.S. at 769-70 (determining

that exclusion of same-sex marriages from eligibility for

federal marriage benefits violated equal protection); Romer v.

Evans, 517 U.S. 620, 635 (1996) (invalidating state

constitutional amendment forbidding antidiscrimination laws

protecting homosexual individuals); Cleburne, 473 U.S. at 447-49

(striking down city ordinance limiting homes for mentally

disabled to certain neighborhoods); Moreno, 413 U.S. at 535-37

(ruling unconstitutional the ineligibility of “hippie”

households for food stamps).


                                     [52]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 53 of 59



     To be clear, the Government does not have the burden of

supplying facts to support their purported rational bases;

moving forward, the Plaintiffs must provide evidence that

renders the Government’s policies without rationality in light

of “any reasonably conceivable state of facts.”        See Beach

Commc’ns, 508 U.S. at 313.     The Court would have to find that

the facts so clearly eviscerate the Government’s rationales in

order to rule that animus motivated the distinctions in these

challenged programs.

                c.     Harris and Califano constitute analogous, as
                       opposed to directly applicable, cases

     The Government objects that Harris and Califano’s outcomes

bind this Court’s disposition of the Plaintiffs’ attacks on each

program here.   Reply 11.   Not so.    In neither Harris nor

Califano did the Supreme Court decide the constitutionality of

either SNAP or LIS.    Harris, 446 U.S. at 651-52; Califano, 435

U.S. at 2.   Harris and Califano provide at most the legal rules

and analogous fact patterns from which the Court ought evaluate

the actual evidence brought forth on summary judgment, a case

stated hearing, or trial.

     The Plaintiffs’ challenge to the SSI program, however, is

more fraught.   As explained above, the Supreme Court in Harris

construed Califano to hold that the SSI program’s disparate

treatment of Puerto Rico residents did not violate equal




                                      [53]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 54 of 59



protection.   Harris, 446 U.S. at 651-52.       Accordingly, the

Government stands on firmer ground in asserting that the Court’s

review of SSI may constitute an impermissible undermining or

anticipatory overruling of Califano.        See Rodriguez de Quijas,

490 U.S. at 484-85.

     Nevertheless, Harris and Califano may not bind this Court

to dismiss an equal protection challenge to SSI for two reasons.

First, this Court could hold that, to the extent that Harris

purports to represent a new holding as opposed to apply the same

rule as Califano, reading a new holding into Califano

constitutes nonbinding dicta, because Harris addressed only the

AFDC program.   See Harris, 446 U.S. at 651-52.       As the

Plaintiffs posited at the motion hearing, because Califano

itself held only that Puerto Rico residents’ ineligibility for

SSI did not violate the right to travel, the Supreme Court may

have left open the question whether SSI survives rational basis

review under the Fifth Amendment equal protection guarantee.

See 435 U.S. at 2.

     This Court, however, views this reading as too formalistic

-- the Supreme Court in Harris did not spill much ink in

deciding that AFDC passed muster under the rational basis test

precisely because it considered that it had settled that

question in Califano.    See Harris, 446 U.S. at 651-52 (citing

Califano, 435 U.S. at 2).     This Court is thus bound to follow


                                     [54]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 55 of 59



the Supreme Court’s reading of Califano in Harris and cannot

revisit Califano here.

     Instead, the Court adopts National Coalition’s approach:

i.e., to evaluate an equal protection challenge at the time

plaintiffs file it.    355 F. Supp. 3d at 576 n.4 (ruling that “a

change in factual circumstances” caused the contemporary absence

of a “dispositive fact” in a Supreme Court case to mean that the

precedent did not bind the district court).       This, as the

Plaintiffs note in their opposition, is a long-standing

constitutional principle. 18   Opp’n 22 (quoting United States v.


     18The Plaintiffs contend that Shelby County v. Holder, 570
U.S. 529 (2013), and Whole Woman’s Health v. Hellerstedt, 136 S.
Ct. 2292 (2016), also support this proposition. Opp’n 22. The
Government suggests that both cases are inapposite. The Court
is inclined to agree with the Government as to Whole Woman’s
Health, for reasons different from those that the Government
offers, and to agree with the Plaintiffs as to Shelby County.
     The Plaintiffs quote the Supreme Court’s statement in Whole
Woman’s Health that “Factual developments may show that
constitutional harm, which seemed too remote or speculative to
afford relief at the time of an earlier suit, was in fact
indisputable. In our view, such changed circumstances will give
rise to a new constitutional claim.” Opp’n 22 (quoting Whole
Woman’s Health, 136 S. Ct. at 2306). This statement, however,
is about whether or not a government policy has an
unconstitutional effect. See Whole Woman’s Health, 136 S. Ct.
at 2305-06. In the cited section of Whole Woman’s Health, the
Supreme Court ruled that a previous facial challenge did not bar
the plaintiffs from bringing a subsequent as-applied challenge.
See id. The present case neither implicates principles of claim
preclusion nor relates to a prior facial challenge, and so Whole
Woman’s Health does not bear upon it directly.
     On the other hand, the Plaintiffs’ reference to Shelby
County seems well-placed. Opp’n 22 (quoting Shelby Cty., 570
U.S. at 536, for the proposition that statutes “impos[ing]



                                     [55]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 56 of 59




current burdens . . . must be justified by current needs”). The
Government attempts to limit Shelby County to its context of
“balancing federalism and Fifteenth Amendment rights.” Reply
12. Yet the Supreme Court was not clear in either Shelby County
or its predecessor Northwest Austin Municipal Utility District
Number One v. Holder, 557 U.S. 193 (2009) (“Northwest Austin”),
exactly from where it derived the requirement that a statute
that “imposes current burdens . . . must be justified by current
needs.” See Shelby Cty., 570 U.S. at 536 (citing neither the
Fifteenth nor the Tenth Amendment); Northwest Austin, 557 U.S.
at 203 (same). Both cases treat this requirement separately
from the Equal Sovereignty doctrine, which requires that “a
statute’s disparate geographic coverage [be] sufficiently
related to the problem that it targets.” Northwest Austin, 557
U.S. at 203; see Shelby Cty., 570 U.S. at 542-43 (explaining the
need to ground the Voting Rights Act in contemporary facts and
then applying the Equal Sovereignty doctrine).
     Consequently, this Court notes that one way to interpret
the Supreme Court’s instruction to consider the current state of
affairs is that it is an incidence of our system of judicial
review where courts do not pass upon questions of constitutional
interpretation in the abstract, but instead train their
attention to discrete cases and controversies. See U.S. Const.,
art. III; see also Mance v. Sessions, 896 F.3d 699, 706 (5th
Cir. 2018) (per curiam) (in a Second Amendment case, observing
that “current burdens on constitutional rights ‘must be
justified by current needs’” (quoting Shelby Cty., 570 U.S. at
536; Northwest Austin, 557 U.S. at 203)). This means that every
time a court adjudicates an as-applied constitutional claim,
prior precedential holdings dictate outcomes only where the
facts are identical or at least materially so. See Yazoo &
Miss. Valley R.R. Co. v. Jackson Vinegar Co., 226 U.S. 217, 219
(1912) (ruling that courts “must deal with the case in hand, and
not with imaginary ones”). The Court’s task on a motion to
dismiss, then, is to determine whether the facts alleged in the
complaint are identical to the facts in a dispute resolved by a
precedential opinion, whether they are materially the same, or
whether they are materially different. Where the Court rules
that the factual allegations differ materially, the Court
permits discovery, without prejudice to the possibility that
discovery might reveal the case’s actual facts fall within the
scope of a precedent.
     The Government suggests that Shelby County’s reliance on
federalism principles in announcing its holding undermines its
applicability here. See Reply 12. This Court is not so sure.



                                     [56]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 57 of 59



Carolene Prods. Co., 304 U.S. 144, 153 (1938) (“[T]he

constitutionality of a statute predicated upon the existence of

a particular state of facts may be challenged by showing to the

court that those facts have ceased to exist.”)).        Ergo, a policy

that once comported with equal protection principles may no

longer do so because changed circumstances altered the policy’s

effect.   In denying the motion to dismiss, the Court thus

continues to apply the legal doctrines from Harris and Califano

to the current case and controversy before it.

     The Government protests that changed circumstances cannot

allow the Plaintiffs to avoid Harris and Califano.         Reply 12

(quoting Montalvo-Huertas v. Rivera-Cruz, 885 F.2d 971, 977 (1st

Cir. 1989) for the proposition that “evaluating the continued

need for, and suitability of, legislation of this genre is

exactly the kind of policy judgment that the rational basis test

was designed to preclude”).     Montalvo-Huertas does not demand a

different result because, there, the First Circuit rejected the

challengers’ attempt to hold the Puerto Rican government to its

original reasons for enacting a law.        885 F.2d at 977.   The




In light of Puerto Rico’s status as a semi-self-governing
territory, the Court queries whether federalism principles, such
as those discussed in Shelby County, ought inform implicit
limits on Congress’s authority to govern Puerto Rico pursuant to
the Territory Clause. See Adam W. McCall, Note, Why Congress
Cannot Unilaterally Repeal Puerto Rico’s Constitution, 102
Cornell L. Rev. 1367, 1394-96 & n.162 (2017).


                                     [57]
     Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 58 of 59



Government’s cited language thus does not dispose of the

Plaintiffs’ argument here that a change in facts deprives the

challenged programs here of a rational basis for discrimination.

     Montalvo-Huertas, however, offers an example of how the

actual reasons upon which a legislature relied do not control

the rational basis analysis, for the First Circuit considered

hypothetical justifications in rejecting the challenge.         Id. at

980-82.   To that end, Montalvo-Huertas arrived at the First

Circuit after the district court had taken evidence, id. at 973,

which the First Circuit considered in upholding the law, id. at

980-82.   Denying this motion to dismiss on the ground that the

reasons that the Supreme Court used in 1980 may not apply does

not mean that (1) the Plaintiffs do not have the burden to

convince the Court going forward that those reasons are invalid;

(2) the Government cannot offer evidence that those reasons are

still valid, or (3) the Government cannot proffer new reasons,

including reasons not shared by the legislative drafters or

sponsors, to support the programs.      As the case proceeds, the

Court is mindful that its review of these programs is

“restricted to the issue whether any state of facts either known

or which could reasonably be assumed affords support for”

distinguishing between residents of Puerto Rico and residents of

the states.   See Carolene Prods., 304 U.S. at 154.




                                     [58]
      Case 3:18-cv-01206-WGY Document 56 Filed 04/15/19 Page 59 of 59



      Accordingly, the Supreme Court’s characterization of

Califano in Harris does not foreclose a new challenge to the SSI

program. 19

IV.   CONCLUSION

      For the foregoing reasons, this Court DENIED the

Government’s motion to dismiss, ECF No. 10.

      SO ORDERED


                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




      19
       The Plaintiffs also observe that the Supreme Court held
in Califano and Harris that the three above-mentioned reasons
justified treating Puerto Rico differently than the states, not
from other territories (some of the residents of which receive
certain of the challenged benefits). Opp’n 23. The Government
counters that it manages each territory independently. Reply 13
& n.16. That may be so in practice, but neither party points to
authoritative materials requiring the Court to bless or reject
that practice in this context. The texts of the Territory
Clause and the Equal Protection Clause do not require either
outcome, nor does the one case that the Government cites in
support of its position. See id. (citing Tuana v. United
States, 788 F.3d 300 (D.C. Cir. 2015) (reasoning that the
Citizenship Clause does not mandate that American Samoans
receive citizenship, but not addressing whether the extension of
citizenship to other people born in territories denies American
Samoans equal protection)). The Court nonetheless need not
resolve whether different treatment of residents of different
territories impacts the equal protection analysis because this
complaint adequately alleges that Congress’s distinction between
Puerto Rico residents and residents of the states lacks a
rational basis.


                                      [59]
